* Writ of error denied by Supreme Court March 6, 1939.
We have carefully read the application for rehearing and the brief thereon, and fail to find therein any point which we have not heretofore carefully considered before arriving at our final conclusion and decision.
The crux of the whole case seems to hinge on an interpretation of that part of the statute which reads as follows:
"* * * as the amount contributed by the employee to such partial dependents in the year prior to death bears to the earnings of the deceased at the time of the accident." Act No. 242 of 1928, p. 357, § 8, subd. 2.
Our decision is to the effect that plaintiffs were dependent upon and receiving the whole income of the deceased and that therefore the proportion provided by the statute was 1: 1.
According to defendants' contention, they would have us to interpret the section of the statute to read: "* * * as the average weekly contribution of the deceased employee for their support during the year preceding the accident." By doing so, we would be legislating by adding words to the statute which are not found therein.
The application for rehearing is denied.